There appears in the record what purports to be an agreed bill of exceptions which contains a notation signed by the prosecuting attorney as follows: "O. K. as an abstract of the testimony in the above case so far as I am able to remember." This cannot be considered upon appeal for two reasons: In the first place, it was not filed with the clerk within the time allowed by the court for filing a bill of exceptions. In the second place, it is still necessary that the trial judge sign the bill of exceptions in a felony case before it can be admitted as a part of the record upon appeal. Ward v. State, 135 Ark. 259. The trial judge did not sign what purports to be the bill of exceptions, and our review is limited to errors apparent on the face of the record. Both the indictment, which is for grand larceny, and the judgment and sentence, are in proper form. Therefore the judgment will be affirmed. *Page 482